riiti) ocr 216 2018

AO 91 (Rev. lli'i l) Criminat Comp|ainl

UNITED STATES DISTRICT CoURT
for the
Western District of Missouri

 

 

 

United States of America )
V' § Case No. /Q',H w%DX>“D/)L
i_oREoANA sAcEANu ) d
(DOBZ 11-02-87) )
)
)
Dekndant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, State that the fotlowing is true to the best of my knowledge and belief.
On or about the date(s) of OCfObef 23- 2918 in the county of Christian in the
Western District of Missouri , the defendant(s) violated:
Code Section Offense Descrz'ptz`on
18 U.S.C. § 1029(3)(3) On or about October 23, 2018, in the Western District of

Nlissouri, the defendant LOREDANA BACEANU, knowingly, and
with intent to defraud, possessed at least 15 unauthorized
access devices, that is, approximately 49 re-encoded magnetic
strip gift cards, and the offense affected interstate commerce, in
violation of 18 U.S.C. § 1029(3)(3).

This criminal complaint is based on these facts:

See Attached Affidavit of Senior Specia| Agent Jason Ruy|e,United States Secret Service

Ef Continued on the attached sheet n
was ` /\

. 1
\`To iam m"s sr§\)jlture
Jason Ruyle, Senior Sp:§`?jgcnt United States Secret Service

Pri'rzted name and title

Sworn to before me and Signed in my Presence. §
Date: /OZ~Z§¢ /8 ap.p/;),`/é

Judge 's signature

City and state: Springfield. l\/|issouri MUJ§,_MQ§MQ!MQQB_

Prr'med name an rii‘!e

Case 6:18-mj-02080-DPR Document 1 Filed 10/26/18 Page 1 of 1

